Citation Nr: 1414959	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for bilateral arm disabilities, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a stomach disability, including gastritis and acid reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision in March 2011 of the Winston-Salem Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this case in May 2012 to afford the Veteran a hearing at the RO.  That hearing was conducted before the undersigned Veterans Law Judge in December 2012 and a transcript thereof is on file.  At the hearing the Veteran withdrew multiple claims for service connection from appellate consideration and, thus, the appeal as to those issues was dismissed by the Board in June 2013, at which time other claims were remanded for evidentiary development.  The June 2013 Board decision incorrectly listed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as an issue on appeal.  However, TDIU had been denied by a separate November 2011 rating decision which was not appealed.  Accordingly, that matter is not before the Board.  

Following the June 2013 Board remand, a February 2014 rating decision granted service connection for a bipolar disorder which was assigned an initial 50 percent rating from September 4, 2009, and a 100 percent rating from October 25, 2013.  

That rating decision also granted basic eligibility to Dependent's Educational Assistance, effective September 4, 2009.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

In February 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via his representative, requested to withdraw the issues of entitlement to service connection for a back disorder, a left ankle disorder, bilateral arm disorders, and a stomach disorder on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of his claims seeking entitlement to service connection for a back disorder, a left ankle disorder, bilateral arm disorders, and a stomach disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, via his representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for 

appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of the issues of entitlement to service connection for a back disorder, a left ankle disorder, bilateral arm disorders, and a stomach disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


